Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/5/20 have been fully considered but they are not persuasive. Applicant has added the limitation “wherein the integral multilayered shaped film product has a non-tessellated shape” to all three independent claims.  This is not supported in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 4 and 6 require the multilayered shaped film has a non-tessellated shape.  The only reference to tessellated shapes is in paragraph [0003] of the background discussing processes of forming films where films are diecut from tessellated sheets. Tessellated is a repeating pattern, i.e. the tessellated sheets from which the films are diecut have repeating patterns of squares, rectangles, etc.   If the shape to be diecut is not the exact same as the shape of the patterns, there will be waste.  However, this does not support a film having a “non-tessellated” shape.  What is a “non-tessellated” shape?  Tessellated or “non-tessellated” refer to the process of making a product via diecutting and not to the final product claimed.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0020450 (Wright).
Regarding claim 1-3:  The Wright reference discloses a transdermal delivery system comprising a first substrate and a therapeutic agent thereon.  The agent may be formed on the substrate in an area that is smaller than that of the substrate, i.e. a film having side edges spaced inward from the side edges of the substrate.  See Figure 3A.  The smaller area may include another material layer, i.e. adhesive layer thereon.  See [0030].
Regarding claim 4-5:  The Wright reference discloses a transdermal delivery system comprising a first substrate and a therapeutic agent thereon.  The agent may be formed in a void in the substrate in an area that is smaller than that of the substrate, i.e. a film having side edges spaced inward from the side edges of the substrate where the substrate surrounds the film.  Se Figure 3B.  The film may include another material layer such as an adhesive.  See [0030].
Regarding claims 6-7:  The Wright reference discloses a transdermal delivery system comprising a first substrate and a therapeutic agent thereon.  The agent may be formed on the substrate in an area that is smaller than that of the substrate, i.e. a film having side edges spaced inward from the side edges of the substrate.  See Figure 3A.  The film having the side edges spaced inward from the side edges of the substrate also has a void.  See the borders 30 in Figure 3A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH EVANS MULVANEY whose telephone number is (571)272-1527.  The examiner can normally be reached on 8am-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH E MULVANEY/Primary Examiner, Art Unit 1785